Citation Nr: 1536469	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Veteran requested a Travel Board hearing; in March 2011 he withdrew the request.

Service connection for hypertension was denied by an April 2008 unappealed rating decision.  The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  An unappealed April 2008 rating decision denied service connection for hypertension based essentially on a finding that a nexus between the Veteran's hypertension and his service-connected diabetes mellitus was not shown; no new and material evidence was received within one year of that decision.

2.  Evidence received since the April 2008 rating decision includes a January 2010 VA examination report relating the Veteran's hypertension to diabetes mellitus, relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's hypertension is aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for hypertension may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  On de novo review, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition, no discussion of the duties to notify and assist is warranted. 

The Veteran has claimed that he his hypertension is aggravated by his service-connected hypertension. 

This claim was previously denied in an April 2008 rating decision based essentially on a findings that there was no relationship between the Veteran's hypertension and his service-connected diabetes mellitus because hypertension preceded the diagnosis of his diabetes mellitus and hypertension neither occurred in nor was caused by service.  The Veteran did not appeal this determination or submit new and material evidence within a year following the April 2008 rating decision.  Therefore, the April 2008 rating decision is final. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

Since the April 2008 rating decision, a January 2010 VA examination report includes the opinion that the Veteran's hypertension "is contributed to by diabetes mellitus."  This statement constitutes both new and material evidence as it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The claim is reopened.

Having reopened the claim of service connection for hypertension, the Board will consider the matter on the merits.  

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, the Board notes that the postservice medical evidence clearly shows that the Veteran has a current diagnosis of hypertension.  VA treatment records note that the Veteran was diagnosed with hypertension in the 1980s and diabetes in 1999.  Further, a January 2006 VA examination report notes a six year history of diabetes mellitus and "a history of hypertension for at least 20 years."  In addition, a March 2002 rating decision granted service connection for diabetes mellitus, type II.  Thus, what remains for consideration is whether the Veteran's hypertension is aggravated by his diabetes mellitus.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The January 2006 VA examiner opined that hypertension is "neither caused nor aggravated by Type II diabetes mellitus."  The examiner offered no explanation of rationale for the opinion provided.  Further, a March 2008 VA examination report includes the opinion that hypertension is unrelated to diabetes mellitus because "high blood pressure long precedes any diagnosis of Diabetes type 2;" however, the examiner provided no opinion as to whether the Veteran's diabetes mellitus aggravates (increases in severity) his hypertension.  As the January 2006 VA examiner provided no explanation of rationale for the opinion provided and the March 2008 VA examiner failed to consider aggravation, the opinions provided are of diminished probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the opinion of the January 2010 VA examiner to be the most probative evidence in this matter, and persuasive.  The January 2010 VA examiner opined that the Veteran's hypertension "is contributed to by diabetes mellitus" in view of his elevated microalbumin.  The opinion, by a medical professional, is accompanied by a detailed explanation of rationale, reflecting consideration of the Veteran's complete medical history with reference to supporting clinical data.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for hypertension is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for hypertension is granted.

 Entitlement to service connection for hypertension is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


